OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
             OFFKBJ?\BpBi2Si8^«gpjS»L st^tionj^ss^^^s i$m postage»pitneybowes
             STATE OF TEXAS
             PENALTY FOR           ,      _        _,__
                                  <i',': T--«"S; -*•': f?B*Kfi£?ieS5 ZIP 78701
             PRIVATE USE                                           02   1W
                                                                  . 0001401623 JUN. 03. 2015

5/28/2015                     ^
MIELNICKI, ROBERT DAVID V;               I,      Tr.Ct. No. C-371-010245-1230331-A                  .
                                                     >                           WR-81,875-01
On this day, the supplemental clerVs-rfecbr^^in'response to the order issued by this
Court, has been received and presented to trie Court.                              /'/
                                                                             Abel Acosta, Cler! '
                                                                                             ' /



             )&              ROBERT DAVID MIELNICKI


            V*               LUTHER UNIT - TDC # 1748129
                            "1800 LUTHER DR.
                             NAVASOTA, TX 77869